Opinion by
Linn, J.,
The facts in this case differ slightly from those in Moffitt v. United States Shipping Board Emergency Fleet Corporation, No. 184, October Term, 1922, decided this day, but the same legal principles govern both. Max was employed July 1, 1918, nearly three months before Moffitt and did not resign until January 24, 1922, when, as his statement avers, he set forth “the effective date of his resignation as March 15, 1922, to wit, twenty-nine working days after the date of actual separation from the employ of the defendant corporation, the fourth day of February, 1922.” Defendant accepted the resignation as of February 4, 1922, “with an allowance of pay for 1% days only.” He accordingly sued for the wages due for the balance of the period of leave with pay, alleged to have been earned according to the same regulation considered in Moffitt’s case. The same defenses are made here. We consider them insufficient for the reasons stated in that opinion, though we add a word because of Max’s resignation in January, 1922. In the circumstances disclosed by the record, that fact does not change the legal result. On learning of the change of regulation of December 9th, Max, like Moffitt, was in a position where he could not take his leave within what remained of the calendar year if the regulation was intended to apply to sueh *88persons; he was entitled to a reasonable time to consider his situation; twice before similar changes in regulation to prevent, the taking of leave after the calendar year had been made and shortly thereafter had been rescinded; it was reasonable for Max t'o wait to see whether what had twice before been considered an unwise change in the particular regulation in question would perhaps again be so considered. As there is no dispute of fact, the effect of his conduct is a legal question ; he acted in time.
Judgment affirmed.